UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6377 DREYFUS MUNICIPAL FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Bond Fund November 30, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.0% Rate (%) Date Amount ($) Value ($) Alabama.5% Birmingham Water Works Board, Water Revenue 5.00 1/1/23 1,395,000 1,688,048 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 990,730 Arizona1.5% Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/28 2,000,000 2,130,080 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,750,000 3,653,100 Salt River Project Agricultural Improvement and Power District, COP (Desert Basin Independent Trust) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 2,700,000 2,819,340 Arkansas.2% Arkansas Development Finance Authority, Construction Revenue (Public Health Laboratory Project) (Insured; AMBAC) 5.00 12/1/17 1,025,000 1,071,914 California11.0% California, Economic Recovery Bonds 5.00 7/1/20 3,000,000 3,744,570 California, GO 5.25 10/1/16 295,000 299,870 California, GO (Various Purpose) 5.25 3/1/30 2,500,000 3,050,650 California, GO (Various Purpose) 5.75 4/1/31 6,700,000 8,185,792 California, GO (Various Purpose) 5.50 11/1/35 3,575,000 4,414,910 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,801,720 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,000,000 5,824,300 California Statewide Communities Development Authority, Revenue (The Salk Institute for Biological Studies) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/24 1,880,000 2,036,792 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/21 1,520,000 a 1,169,458 Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/27 2,000,000 a 1,137,360 Los Angeles, Wastewater System Revenue 5.75 6/1/34 2,500,000 3,125,200 Los Angeles Harbor Department, Revenue 5.25 8/1/25 3,500,000 4,311,965 Pajaro Valley Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 1,500,000 a 900,855 Placer Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/27 4,110,000 a 2,290,667 Sacramento County, Airport System Senior Revenue 5.30 7/1/27 2,000,000 2,359,320 Sacramento County, Airport System Senior Revenue 5.38 7/1/28 2,000,000 2,367,240 San Diego County Regional Transportation Commission, Sales Tax Revenue 5.00 4/1/20 1,000,000 1,275,750 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/27 3,280,000 3,996,877 San Juan Unified School District, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/13 1,425,000 b 1,472,837 Tustin Unified School District Community Facilities District Number 97-1, Senior Lien Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 0.00 9/1/21 1,615,000 a 1,212,913 University of California Regents, General Revenue 5.75 5/15/31 2,000,000 2,488,580 Walnut Valley Unified School District, GO (Insured; FGIC) 6.50 8/1/19 1,765,000 1,783,886 West Sacramento Redevelopment Agency, Tax Allocation Revenue (West Sacramento Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 4.75 9/1/16 800,000 804,664 Colorado1.7% Black Hawk, Device Tax Revenue 5.00 12/1/14 500,000 529,000 Black Hawk, Device Tax Revenue 5.00 12/1/18 600,000 628,584 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,000,000 1,250,240 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,200,000 1,459,272 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,127,020 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/24 2,000,000 2,189,440 Metro Wastewater Reclamation District, Sewer Improvement Revenue 5.00 4/1/17 2,000,000 2,372,780 Delaware.5% Delaware, GO 5.00 10/1/16 2,500,000 2,930,550 District of Columbia1.0% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/35 4,000,000 4,662,600 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Revenue 5.13 7/1/32 1,000,000 1,160,780 Florida6.1% Broward County, Airport System Revenue 5.38 10/1/29 2,535,000 2,984,177 Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/36 1,800,000 1,908,990 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/19 3,000,000 3,522,660 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 1,255,000 1,461,021 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.50 6/1/17 2,000,000 2,350,020 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 3,535,000 4,253,171 Florida Department of Corrections, COP (Okeechobee Correctional Institution) (Insured; AMBAC) 5.00 3/1/15 1,000,000 1,080,860 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 3,260,000 4,030,631 Lee County, Transportation Facilities Revenue (Sanibel Bridges and Causeway Project) (Insured; CIFG) 5.00 10/1/22 1,820,000 2,026,133 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) 5.75 4/1/28 1,250,000 1,409,363 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/30 2,620,000 3,080,884 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.28 11/15/23 2,000,000 c 1,840,000 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 1,129,420 University of Central Florida, COP (University of Central Florida Convocation Corporation Master Lease Program) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/18 1,765,000 1,860,716 Winter Park, Water and Sewer Revenue (Insured; AMBAC) (Prerefunded) 5.38 12/1/12 1,525,000 b 1,525,214 Georgia4.9% Atlanta, Airport General Revenue 5.00 1/1/20 5,000,000 6,185,450 Atlanta, Water and Wastewater Revenue 6.00 11/1/26 1,640,000 2,070,385 Atlanta, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/18 1,200,000 1,495,620 Carrollton Payroll Development Authority, RAC (University of West Georgia Athletic Complex, LLC Project) 6.25 6/15/34 3,895,000 4,744,383 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 6/15/38 2,000,000 2,312,240 Gwinnett County School District, GO Sales Tax Bonds 4.00 10/1/16 2,875,000 3,255,075 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 5,000,000 6,260,850 Savannah Economic Development Authority, Revenue (Armstrong Atlantic State University Student Union, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/32 1,240,000 1,379,450 Idaho1.7% Boise-Kuna Irrigation District, Revenue (Arrowrock Hydroelectric Project) 7.38 6/1/40 5,600,000 6,722,576 Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 2,500,000 3,065,525 Illinois8.0% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; AMBAC) 5.00 1/1/19 2,400,000 2,665,824 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/17 3,580,000 4,180,617 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 2,500,000 2,713,775 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 2,500,000 2,868,550 Huntley, Special Service Area Number Nine, Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 5.10 3/1/28 3,500,000 3,986,920 Illinois, GO 5.00 1/1/16 2,850,000 3,175,755 Illinois, GO 5.00 8/1/24 1,000,000 1,177,500 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 6.00 2/1/28 750,000 855,232 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 6.25 2/1/33 500,000 570,695 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 1,000,000 1,112,050 Illinois Finance Authority, Revenue (The Carle Foundation) 5.00 8/15/16 2,200,000 2,456,256 Illinois Health Facilities Authority, Revenue (Delnor-Community Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/27 6,000,000 6,766,740 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/42 3,500,000 4,030,005 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 3,100,000 3,791,920 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 3,600,000 4,437,180 Kansas.3% Kansas Development Finance Authority, Revenue (Lifespace Communities, Inc.) 5.00 5/15/30 1,500,000 1,635,750 Kentucky.2% Barbourville, Educational Facilities First Mortgage Revenue (Union College Energy Conservation Project) 5.25 9/1/26 1,000,000 1,039,030 Louisiana1.0% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.50 8/1/29 2,500,000 2,980,100 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 1/1/23 2,000,000 2,432,560 Maine.3% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,250,000 1,626,100 Maryland2.8% Howard County, Consolidated Public Improvement Project GO 5.00 8/15/17 2,000,000 2,408,440 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.60 7/1/24 1,500,000 1,554,285 Maryland, GO (State and Local Facilities Loan) 5.00 8/1/20 2,500,000 3,157,775 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 520,000 521,066 Montgomery County, Consolidated Public Improvement GO 5.00 7/1/20 4,700,000 6,070,097 Montgomery County, Consolidated Public Improvement GO 5.00 7/1/21 1,500,000 1,879,440 Massachusetts3.3% Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,865,500 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/25 2,175,000 2,552,275 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.25 1/1/27 2,250,000 2,774,250 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 1,750,000 2,110,937 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/42 2,500,000 2,996,975 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/23 2,000,000 2,478,280 Michigan11.2% Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 0.00 5/1/14 8,000,000 a 7,900,320 Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 0.00 5/1/20 1,055,000 a 887,424 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 1,500,000 1,903,860 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 1,000,000 1,277,050 Detroit Community High School, Public School Academy Revenue 5.65 11/1/25 1,115,000 981,390 Detroit Community High School, Public School Academy Revenue 5.75 11/1/35 1,215,000 1,003,323 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 6.00 5/1/20 1,000,000 1,273,330 Detroit Water and Sewerage Department, Senior Lien Sewage Disposal System Revenue 5.25 7/1/39 2,500,000 2,789,950 Huron Valley School District, GO Unlimited Tax (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/18 6,270,000 a 5,633,470 Kalamazoo Hospital Finance Authority, HR (Borgess Medical Center) (Insured; FGIC) 6.25 6/1/14 3,000,000 3,248,790 Kent County, Airport Revenue (Gerald R. Ford International Airport) 5.00 1/1/26 4,555,000 5,152,616 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 3,081,650 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 2,500,000 3,044,950 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/22 7,500,000 8,570,400 Michigan Public Educational Facilities Authority, LOR (Nataki Talibah Schoolhouse of Detroit Project) 6.50 10/1/30 3,040,000 3,079,794 Monroe County Economic Development Corporation, LOR (Detroit Edison Company Project) (Insured; National Public Finance Guarantee Corp.) 6.95 9/1/22 2,000,000 2,765,320 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 3,700,000 4,371,846 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 1,500,000 1,623,990 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/22 3,000,000 3,582,690 Mississippi.3% Mississippi Development Bank, Special Obligation Revenue (Waveland, GO Public Improvement Bond Project) (Insured; AMBAC) (Prerefunded) 5.00 11/1/14 1,315,000 b 1,432,351 Missouri1.0% Curators of the University of Missouri, System Facilities Revenue 5.00 11/1/19 2,500,000 3,162,725 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 5.25 12/1/16 285,000 285,869 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 5.38 12/1/18 475,000 485,065 Saint Louis County, Annual Appropriation-Supported Tax Increment Revenue (Lambert Airport Eastern Perimeter Redevelopment Project) (Insured; AMBAC) (Prerefunded) 5.00 2/15/16 1,265,000 b 1,444,554 Nevada.5% Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/42 2,500,000 2,948,125 New Jersey1.6% New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 12/15/19 3,000,000 3,767,340 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 6/15/31 1,250,000 1,542,750 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 65,000 77,094 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 100,000 116,489 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 1,455,000 1,447,783 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 2,140,000 2,072,098 New York5.7% Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 6,303,950 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/32 1,850,000 2,231,488 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 2,994,325 New York City, GO 5.00 8/1/28 1,000,000 1,209,670 New York City, GO 5.00 10/1/36 2,500,000 2,978,475 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 2,500,000 2,970,600 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 2,500,000 3,084,025 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/24 3,000,000 3,767,700 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/17 3,260,000 3,855,406 New York State Urban Develpoment Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/17 2,135,000 2,524,936 North Carolina3.3% Durham, Water and Sewer Utility System Revenue 5.25 6/1/21 1,620,000 2,126,979 Durham County, GO Public Improvement Bonds (Prerefunded) 5.00 6/1/16 1,000,000 b 1,154,550 Iredell County, COP (Iredell County School Projects) (Insured; AMBAC) 5.00 6/1/26 1,000,000 1,125,490 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.00 1/1/22 1,000,000 1,329,340 North Carolina Medical Care Commission, Health Care Facilities Revenue (Cleveland County HealthCare System Project) (Insured; AMBAC) 5.25 7/1/19 1,135,000 1,191,648 North Carolina Medical Care Commission, Health Care Facilities Revenue (University Health Systems of Eastern Carolina) 6.25 12/1/33 2,250,000 2,761,943 North Carolina Medical Care Commission, HR (Wilson Memorial Hospital Project) (Insured; AMBAC) 0.00 11/1/16 3,055,000 a 2,772,932 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (Givens Estates Project) (Prerefunded) 6.50 7/1/13 1,000,000 b 1,046,900 Oak Island, Enterprise System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 6/1/34 1,000,000 1,187,400 Orange Water and Sewer Authority, Water and Sewer System Revenue 5.00 7/1/31 1,000,000 1,125,470 Raleigh, Combined Enterprise System Revenue 5.00 3/1/31 1,175,000 1,314,602 University of North Carolina, System Pool Revenue (Pool General Trust Indenture of the Board of Governors of The University of North Carolina) 5.00 10/1/34 1,000,000 1,191,820 Ohio1.6% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 1,500,000 1,706,445 Maple Heights City School District Board of Education, COP (Wylie Athletic Complex Project) 6.00 11/1/28 1,150,000 1,289,736 Montgomery County, Revenue (Miami Valley Hospital) 6.25 11/15/33 2,000,000 2,173,240 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund) (Toledo School for the Arts Project) 5.50 5/15/28 2,345,000 2,379,331 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 1,100,000 1,368,334 Oklahoma.2% Tulsa Industrial Authority, Student Housing Revenue (The University of Tulsa) 5.25 10/1/26 1,135,000 1,244,448 Oregon.6% Oregon, GO (Alternate Energy Project) 6.00 10/1/26 1,400,000 1,769,978 Oregon Department of Administrative Services, Lottery Revenue 5.00 4/1/29 1,500,000 1,789,650 Pennsylvania5.7% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,600,000 3,191,006 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 2,000,000 2,117,980 Coatesville Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 8/15/17 4,000,000 4,324,360 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 5.00 12/1/32 1,000,000 1,144,140 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/22 3,000,000 3,441,900 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University of Pennsylvania) 5.88 7/1/38 1,500,000 1,660,050 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 3,064,825 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/25 2,450,000 2,623,705 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 1,730,000 2,106,500 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 270,000 b 339,779 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/24 3,360,000 3,995,813 Philadelphia, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 12/15/23 3,500,000 4,249,070 South Carolina1.1% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/21 2,500,000 3,194,850 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 2,500,000 2,942,625 Tennessee.5% Metropolitan Government of Nashville and Davidson County, Subordinate Lien Water and Sewer Revenue 5.00 7/1/17 2,500,000 2,952,675 Texas8.1% Coastal Water Authority, Water Conveyance System Revenue (Insured; AMBAC) 6.25 12/15/17 2,170,000 2,263,787 Corpus Christi, Combination Tax and Municipal Hotel Occupancy Tax Revenue, Certificates of Obligation (Insured; Assured Guaranty Municipal Corp.) 5.50 9/1/18 1,955,000 1,963,661 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/35 3,000,000 3,471,570 Dallas Independent School District, Unlimited Tax Bonds (Permament School Fund Guarantee Program) 5.00 2/15/23 5,500,000 6,935,830 Del Mar College District, Limited Tax Bonds (Insured; FGIC) (Prerefunded) 5.25 8/15/13 1,295,000 b 1,340,985 Galveston County, Combination Tax and Revenue Certificates of Obligation (Insured; AMBAC) (Prerefunded) 5.25 2/1/13 1,000,000 b 1,008,560 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/30 3,900,000 a 1,595,412 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/31 2,860,000 a 1,102,444 McKinney, Tax and Limited Pledge Waterworks and Sewer System Revenue, Certificates of Obligation (Insured; AMBAC) 5.00 8/15/26 1,300,000 1,459,380 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/28 2,325,000 a 1,147,852 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 0.00 8/15/15 2,350,000 a,b 1,185,575 Midlothian Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/40 2,500,000 2,972,975 Montgomery Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/25 1,315,000 1,488,054 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.63 1/1/33 5,000,000 5,863,050 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 1,500,000 1,768,725 Pearland Economic Development Corporation, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 1,035,000 1,133,015 San Antonio, Electric and Gas Systems Revenue 5.50 2/1/20 255,000 321,257 San Antonio, Water System Revenue 5.00 5/15/36 4,000,000 4,811,920 Schertz-Cibolo Universal City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 2/1/32 5,545,000 a 2,167,651 Sharyland Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 5.00 2/15/13 1,130,000 b 1,141,300 Texas National Research Laboratory Commission Financing Corporation, LR (Superconducting Super Collider Project) 6.95 12/3/12 190,000 190,036 Virginia3.8% Albemarle County Industrial Development Authority, HR (Martha Jefferson Hospital) (Prerefunded) 5.25 10/1/13 1,445,000 b 1,519,287 Chesapeake Bay Bridge and Tunnel Commission District, General Resolution Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.50 7/1/25 1,000,000 1,281,160 Chesterfield County Economic Development Authority, PCR (Virginia Electric and Power Company Project) 5.00 5/1/23 1,000,000 1,192,160 Dulles Town Center Community Development Authority, Special Assessment Revenue (Dulles Town Center Project) 6.25 3/1/26 2,665,000 2,668,464 Middle River Regional Jail Authority, Jail Facility Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 5/15/19 1,200,000 1,287,696 Newport News, GO General Improvement Bonds and GO Water Bonds 5.25 7/1/22 1,000,000 1,331,020 Norfolk, Water Revenue 5.00 11/1/25 1,000,000 1,206,650 Prince William County Industrial Development Authority, Educational Facilities Revenue (The Catholic Diocese of Arlington) 5.50 10/1/33 1,000,000 1,028,640 Richmond Metropolitan Authority, Expressway Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/17 1,600,000 1,810,736 Richmond Metropolitan Authority, Expressway Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/17 1,300,000 1,412,918 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.63 6/1/15 1,000,000 b 1,127,790 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) (Prerefunded) 5.00 6/1/16 215,000 b 248,147 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.38 1/1/36 1,395,000 1,589,254 Virginia Housing Development Authority, Rental Housing Revenue 5.50 6/1/30 1,000,000 1,145,430 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 2,000,000 2,522,900 Washington2.6% Seattle, Water System Revenue 5.00 9/1/22 2,700,000 3,522,420 Washington, GO (Various Purpose) 5.00 7/1/18 2,500,000 3,065,600 Washington, Motor Vehicle Fuel Tax GO (State Road 520 Corridor Program - Toll Revenue) 5.00 6/1/33 2,255,000 2,735,383 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 3,485,000 4,261,423 Washington Health Care Facilities Authority, Revenue (MultiCare Health System) (Insured; Assured Guaranty Municipal Corp.) 5.50 8/15/24 1,000,000 1,189,900 West Virginia.5% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 2,500,000 2,982,850 Wisconsin1.1% Milwaukee Housing Authority, MFHR (Veterans Housing Projects) (Collateralized; FNMA) 5.10 7/1/22 1,000,000 1,004,060 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 2,000,000 2,485,780 Wisconsin, GO 4.00 5/1/15 2,500,000 2,714,275 U.S. Related3.6% Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 2,000,000 2,072,260 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/29 1,315,000 1,452,023 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,750,000 1,814,960 Puerto Rico Electric Power Authority, Power Revenue (Insured; FGIC) (Prerefunded) 5.00 7/1/15 1,000,000 b 1,118,360 Puerto Rico Public Buildings Authority, Government Facilities Revenue 6.25 7/1/22 1,000,000 1,165,950 Puerto Rico Public Finance Corporation, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 8/1/26 1,500,000 2,218,080 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 7,860,000 8,926,838 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 1,000,000 1,179,290 Total Long-Term Municipal Investments (cost $489,660,585) Short-Term Municipal Coupon Maturity Principal Investments.7% Rate (%) Date Amount ($) Value ($) California.2% California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) 0.14 12/3/12 1,400,000 d 1,400,000 Massachusetts.1% Massachusetts Health and Educational Facilities Authority, Revenue (Stonehill College Issue) (LOC; JPMorgan Chase Bank) 0.18 12/3/12 300,000 d 300,000 New York.4% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.16 12/3/12 100,000 d 100,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.16 12/3/12 400,000 d 400,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.16 12/3/12 200,000 d 200,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.17 12/3/12 1,600,000 d 1,600,000 Total Short-Term Municipal Investments (cost $4,000,000) Total Investments (cost $493,660,585) % Cash and Receivables (Net) % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Variable rate securityinterest rate subject to periodic change. d Variable rate demand note - rate shown is the interest rate in effect at November 30, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2012, net unrealized appreciation on investments was $60,775,000 of which $61,102,338 related to appreciated investment securities and $327,338 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Unrealized Notional Reference Base Index Detemination Appreciation Amount Counterparty Entity Value Date (Depreciation) ($) Forward Rate Agreement, Municipal Market Data General Citibank Obligation, 2023, AAA Index a 2/5/2013 Forward Rate Agreement, Municipal Market Data General Citibank Obligation, 2033, AAA Index a 2/5/2013 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) a The fund will receive a payment from the counterparty if the value of the reference index is less than the base index value on the determination date. The fund will make a payment to the counterparty if the value of the reference index is greater than the base index value on the determination date. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - Other Financial Instruments: Swaps+ - - Liabilities ($) Other Financial Instruments: Swaps+ - ) - ) +Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2012 is discussed below. Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contracts term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The funds maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contracts remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the funds exposure to the counterparty. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus BASIC Municipal Money Market Fund November 30, 2012 (Unaudited) Coupon Maturity Principal Short-Term Investments100.0% Rate (%) Date Amount ($) Value ($) Alabama3.3% Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.19 12/3/12 2,000,000 a 2,000,000 Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.20 12/3/12 1,000,000 a 1,000,000 California7.3% California Pollution Control Financing Authority, SWDR (Bay Counties Waste Services, Inc. Project) (LOC; Comerica Bank) 0.24 12/7/12 2,515,000 a 2,515,000 California Pollution Control Financing Authority, SWDR (Metropolitan Recycling Corporation Project) (LOC; Comerica Bank) 0.24 12/7/12 2,070,000 a 2,070,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.25 12/13/12 2,000,000 2,000,000 Florida5.4% Collier County Health Facilities Authority, Revenue, CP (Cleveland Clinic Health System) 0.20 1/29/13 4,000,000 4,000,000 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wells Fargo Bank) 0.28 12/7/12 900,000 a 900,000 Illinois3.3% Deutsche Bank Spears/Lifers Trust (Series DB-483) (Northern Illinois Municipal Power Agency, Power Project Revenue (Prairie State Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.20 12/7/12 3,000,000 a,b,c 3,000,000 Iowa5.5% Iowa Finance Authority, SWDR (MidAmerican Energy Project) 0.22 12/7/12 5,000,000 a 5,000,000 Louisiana6.8% Ascension Parish, Revenue (BASF Corporation Project) 0.31 12/7/12 2,800,000 a 2,800,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.17 12/3/12 3,300,000 a 3,300,000 Maryland1.5% Maryland Economic Development Corporation, Revenue (Chesapeake Advertising Facility) (LOC; M&T Trust) 0.41 12/7/12 1,330,000 a 1,330,000 Massachusetts2.2% Beverly, GO Notes, BAN 1.00 12/18/12 2,000,000 2,000,748 Minnesota3.3% Waite Park, IDR (McDowall Company Project) (LOC; U.S. Bank NA) 0.36 12/7/12 3,020,000 a 3,020,000 Mississippi1.7% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.17 12/3/12 1,500,000 a 1,500,000 Nevada3.4% Clark County, Airport System Junior Subordinate Lien Revenue 2.00 7/1/13 3,000,000 3,027,432 New Hampshire1.1% New Hampshire Business Finance Authority, Industrial Facility Revenue (Luminescent Systems, Inc. Issue) (LOC; HSBC Bank USA) 0.40 12/7/12 1,000,000 a 1,000,000 New Jersey2.2% Paterson, GO Notes, BAN (General Improvement and Tax Appeal) 1.50 6/6/13 1,000,000 1,001,260 Woodbridge Township Board of Education, Temporary Notes 1.00 2/6/13 1,000,000 1,000,910 New York2.1% Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties - Vanderbilt/Larned Project) (LOC; M&T Trust) 0.22 12/7/12 1,925,000 a 1,925,000 North Carolina.2% North Carolina, GO Notes (Public Improvement) 5.25 3/1/13 200,000 202,421 Ohio1.1% Union Township, GO Notes, Refunding, BAN (Various Purpose) 1.00 9/11/13 1,000,000 1,004,260 Pennsylvania15.2% Jackson Township Industrial Development Authority, Revenue (Regupol America LLC Project) (LOC; PNC Bank NA) 0.20 12/7/12 1,850,000 a 1,850,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 0.31 12/7/12 5,000,000 a 5,000,000 Philadelphia Authority for Industrial Development, Revenue (The Philadelphia Protestant Home Project) (LOC; Bank of America) 0.38 12/7/12 2,000,000 a 2,000,000 Pittsburgh and Allegheny County Sports and Exhibition Authority, Commonwealth LR (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; PNC Bank NA) 0.29 12/7/12 4,800,000 a 4,800,000 South Carolina.5% Richland County School District Number 1, GO Notes 4.75 3/1/13 475,000 480,138 Tennessee6.8% Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.24 12/7/12 2,010,000 a 2,010,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 0.24 12/7/12 4,100,000 a 4,100,000 Texas13.8% El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.25 1/24/13 3,900,000 3,900,000 Harris County Cultural Education Facilities Finance Corporation, Medical Facilities Mortgage Revenue, Refunding (Baylor College of Medicine) (LOC; Barclays Bank PLC) 0.17 12/7/12 4,000,000 a 4,000,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 12/27/12 2,900,000 2,900,000 Texas, TRAN 2.50 8/30/13 1,500,000 1,525,422 Virginia1.7% Hanover County Industrial Development Authority, IDR (Virginia Iron and Metal Company Inc., Project) (LOC; Branch Banking and Trust Co.) 0.25 12/7/12 1,565,000 a 1,565,000 Washington2.5% Port of Chehalis Industrial Development Corporation, Industrial Revenue (JLT Holding, LLC Project) (LOC; Wells Fargo Bank) 0.33 12/7/12 2,215,000 a 2,215,000 Wisconsin9.1% Waupaca, IDR (Gusmer Enterprises, Inc. Project) (LOC; Wells Fargo Bank) 0.38 12/7/12 2,345,000 a 2,345,000 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) (LOC; JPMorgan Chase Bank) 0.27 2/5/13 3,000,000 3,000,000 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; JPMorgan Chase Bank) 0.25 12/7/12 2,880,000 a 2,880,000 Total Investments (cost $90,167,591) % Cash and Receivables (Net) .0 % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at November 30, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, this security amounted to $3,000,000 or 3.3% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 90,167,591 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus High Yield Municipal Bond Fund November 30, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.2% Rate (%) Date Amount ($) Value ($) Alabama2.0% Birmingham Water Works Board, Water Revenue 5.00 1/1/23 1,500,000 1,815,105 Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 2,500,000 2,502,925 Alaska2.1% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/32 1,000,000 906,210 Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 4,150,000 3,538,000 Arizona5.5% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 3,000,000 3,737,790 Pima County Industrial Development Authority, Education Facilities Revenue (Sonoran Science Academy Tucson Project) 5.75 12/1/37 2,750,000 2,623,940 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,000,000 2,922,480 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 2,000,000 2,413,680 California6.4% California, GO (Various Purpose) 6.50 4/1/33 2,000,000 2,572,200 California Municipal Finance Authority, Revenue (Southwestern Law School) 6.50 11/1/31 1,000,000 1,228,540 California State Public Works Board, LR (Various Capital Projects) 5.13 10/1/31 1,000,000 1,165,940 California Statewide Communities Development Authority, Revenue (Bentley School) 7.00 7/1/40 1,075,000 1,184,489 California Statewide Communities Development Authority, Revenue (Bentley School) 0.00 7/1/50 3,035,000 a 132,994 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 1,000,000 1,202,400 San Buenaventura, Revenue (Community Memorial Health System) 7.50 12/1/41 1,500,000 1,894,935 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (Mission Bay South Redevelopment Project) 6.63 8/1/39 2,000,000 2,253,900 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 2,200,000 1,916,926 Connecticut1.4% Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 1,500,000 1,797,330 Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 6.45 11/15/22 1,235,000 1,237,322 Florida6.1% Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/22 1,000,000 1,197,110 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.25 9/1/27 1,000,000 b 1,106,460 Miami-Dade County, Subordinate Special Obligation Revenue 5.00 10/1/37 2,000,000 2,293,460 Mid-Bay Bridge Authority, Springing Lien Revenue 7.25 10/1/34 1,500,000 1,978,530 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/20 1,000,000 1,275,650 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/18 1,025,000 1,237,595 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 4,000,000 c 1,079,920 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 2,500,000 2,823,550 Georgia2.0% Atlanta, Airport General Revenue 5.00 1/1/27 2,000,000 2,334,480 Atlanta, Water and Wastewater Revenue 6.00 11/1/27 1,500,000 1,880,940 Hawaii.7% Kuakini Health System, Special Purpose Revenue 6.38 7/1/32 1,500,000 1,501,275 Illinois6.3% Chicago General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.63 1/1/35 1,240,000 1,490,381 Harvey, GO 5.63 12/1/32 4,000,000 4,004,320 Illinois, GO 5.00 8/1/24 1,000,000 1,177,500 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 1,500,000 1,668,075 Illinois Finance Authority, Revenue (The Carle Foundation) 5.00 8/15/20 2,215,000 2,637,401 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 1,000,000 1,232,550 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue 5.50 4/1/31 1,000,000 1,196,580 Indiana.8% Indiana Finance Authority, Midwestern Disaster Relief Revenue (Ohio Valley Electric Corporation Project) 5.00 6/1/39 1,500,000 1,595,655 Iowa.5% Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 1,000,000 979,210 Kansas.7% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.70 12/1/35 470,000 494,858 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 6.25 12/1/35 925,000 998,722 Louisiana3.6% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 4,867,000 c 1,948,017 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 1,500,000 1,702,545 Louisiana Public Facilities Authority, Revenue (SUSLA Facilities, Inc. Project) 5.75 7/1/39 4,000,000 b 3,983,560 Maine.9% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,500,000 1,951,320 Maryland1.6% Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 3,000,000 3,315,210 Massachusetts1.8% Boston, GO 5.00 4/1/22 2,000,000 2,630,080 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/27 1,000,000 1,242,080 Michigan8.5% Charyl Stockwell Academy, COP 5.90 10/1/35 2,080,000 1,974,939 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 1,500,000 1,915,575 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 1,000,000 1,089,090 Detroit Water and Sewerage Department, Senior Lien Sewage Disposal System Revenue 5.25 7/1/39 1,000,000 1,115,980 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,000,000 2,107,840 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 1,500,000 1,826,970 Michigan Strategic Fund, LOR (State of Michigan Cadillac Place Office Building Project) 5.00 10/15/19 1,300,000 1,548,768 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 3,485,000 3,485,488 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.25 9/1/39 2,000,000 2,609,400 Minnesota.9% Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 5.75 11/15/21 1,750,000 1,878,048 Mississippi.5% Mississippi Home Corporation, SFMR (Collateralized: FNMA and GNMA) 6.25 12/1/32 1,075,000 1,134,759 Nebraska1.1% Nebraska Public Power District, General Revenue 5.00 1/1/33 2,000,000 2,399,620 New Jersey5.9% Burlington County Bridge Commission, EDR (The Evergreens Project) 5.63 1/1/38 1,000,000 1,051,520 New Jersey Economic Development Authority, IDR (Newark Airport Marriott Hotel Project) 7.00 10/1/14 1,510,000 1,517,656 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 5.13 9/15/23 1,000,000 1,026,630 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 5.25 12/15/22 1,545,000 1,990,006 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 980,000 975,139 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/41 4,000,000 a 195,120 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 6,360,000 5,752,874 New Mexico1.4% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.25 6/1/40 2,200,000 2,528,878 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 6.15 7/1/35 380,000 403,397 New York4.2% New York City, GO 5.00 8/1/20 1,500,000 1,908,615 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 1,000,000 c 1,056,950 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 4,000,000 4,487,400 Niagara Area Development Corporation, Solid Waste Disposal Facility Revenue (Covanta Energy Project) 5.25 11/1/42 1,500,000 1,532,040 North Carolina.5% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) 6.13 11/1/38 1,000,000 1,119,650 Ohio2.3% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.88 6/1/47 3,635,000 3,242,311 Southeastern Ohio Port Authority, Hospital Facilities Improvement Revenue (Memorial Health System Obligated Group Project) 6.00 12/1/42 1,500,000 1,640,415 Oregon.5% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 1,000,000 1,061,900 Pennsylvania3.8% Allegheny County Hospital Development Authority, Health System Revenue (West Penn Allegheny Health System) 5.38 11/15/40 2,000,000 1,356,240 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 1,020,000 1,080,170 JPMorgan Chase Putters/Drivers Trust (Geisinger Authority, Health System Revenue (Geisinger Health System)) 5.13 6/1/35 2,000,000 2,304,720 Montgomery County Higher Education and Health Authority, First Mortgage Improvement Revenue (American Health Foundation/Montgomery, Inc. Project) 6.88 4/1/36 2,000,000 2,157,280 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 1,168,840 Texas10.3% Austin Convention Enterprises, Inc., Convention Center Hotel First Tier Revenue (Insured; XLCA) 5.25 1/1/18 1,000,000 1,114,400 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 6.00 12/1/30 1,000,000 1,166,350 Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/42 2,500,000 2,774,000 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 1,000,000 1,001,940 Gulf Coast Industrial Development Authority, SWDR (CITGO Petroleum Corporation Project) 4.88 5/1/25 1,000,000 1,029,480 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvement Projects) 6.50 7/15/30 1,500,000 1,672,650 Houston, Combined Utility System First Lien Revenue 5.00 11/15/19 1,000,000 1,260,020 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 5.00 9/1/31 1,000,000 1,119,800 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) 6.25 8/15/39 2,250,000 2,652,300 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 1,175,000 1,385,501 North Texas Tollway Authority, Second Tier System Revenue 6.13 1/1/31 3,700,000 4,122,133 Texas Public Finance Authority, Charter School Finance Corporation, Education Revenue (Burnham Wood Charter School Project) 6.25 9/1/36 2,250,000 2,325,307 Vermont.5% Burlington, Airport Revenue 3.50 7/1/18 1,000,000 1,000,000 Virginia3.0% Virginia Beach, Public Improvement GO 5.00 4/1/22 2,500,000 3,267,200 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.25 7/1/19 2,675,000 3,048,938 Washington4.3% Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 5.50 6/1/27 1,420,000 1,367,829 Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 5.60 6/1/37 1,500,000 1,459,110 Seattle, Water System Revenue 5.00 9/1/24 2,580,000 3,307,947 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.60 9/1/25 1,675,000 1,653,828 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.75 9/1/30 1,250,000 1,229,412 West Virginia1.4% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 2,500,000 2,982,850 Wisconsin1.8% Public Finance Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/42 2,500,000 2,555,300 Wisconsin, GO 5.00 5/1/22 1,000,000 1,278,760 Multi State.6% Munimae Tax Exempt Subsidiary LLC 5.90 9/30/20 2,000,000 b 1,200,060 U.S. Related4.3% Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 1,765,000 1,882,002 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/24 1,000,000 1,086,170 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/42 1,500,000 1,534,935 Puerto Rico Public Buildings Authority, Government Facilities Revenue 6.25 7/1/22 2,000,000 2,331,900 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,000,000 2,271,460 Total Long-Term Municipal Investments (cost $192,715,043) Short-Term Municipal Coupon Maturity Principal Investments1.1% Rate (%) Date Amount ($) Value ($) California.3% California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) 0.14 12/3/12 700,000 e 700,000 New York.8% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.16 12/3/12 100,000 e 100,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.16 12/3/12 1,300,000 e 1,300,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.16 12/3/12 300,000 e 300,000 Total Short-Term Municipal Investments (cost $2,400,000) Total Investments (cost $195,115,043) % Cash and Receivables (Net) .7 % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, these securities were valued at $8,594,800 or 4.1% of net assets. c Non-income producingsecurity in default. d Collateral for floating rate borrowings. e Variable rate demand note - rate shown is the interest rate in effect at November 30, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2012, net unrealized appreciation on investments was $15,014,907 of which $22,751,474 related to appreciated investment securities and $7,736,567 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 209,050,030 1,079,920 The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS MUNICIPAL FUNDS, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 24, 2013 By: /s/ James Windels James Windels Treasurer Date: January 24, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
